       Case 2:18-cv-03648-SJF-SIL Document 87 Filed 02/05/20 Page 1 of 2 PageID #: 1764




                                                               STATE OF NEW YORK
                                                      OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                                   REGIONAL OFFICE DIVISION
Attorney General                                                                                                 NASSAU REGIONAL OFFICE




                                                                             February 5, 2020


         Honorable Sandra J. Feuerstein
         United States District Court
         Eastern District of New York
         100 Federal Plaza
         Central Islip, New York 11722-9014
         Via ECF


                                                                             Re:      David T. Silva, et al. v. Brian
                                                                                      Farrish, et al.
                                                                                      18-cv-3648 (SJF)(SIL)

         Your Honor:

                       I am the Assistant Attorney General assigned to represent State Defendants in the
         above-captioned action. I write to oppose Plaintiffs’ Letter Motion for leave to file documents,
         Docket Entry (“D.E.”) 86.

                         Your Honor informed the parties that discovery was closed during the phone
         conference on July 31, 2019. The Summary Judgment Motions of State and County Defendants
         were fully briefed and submitted on November 18, 2019. As they have throughout this litigation,
         Plaintiffs have sought to introduce documents and sur-replies with no regard to briefing
         schedules or discovery closure. See D.E. 57, 59, 60.

                         The documents Plaintiffs now seek leave to file are irrelevant to the issues
         involved in this litigation, and should not be accepted by the Court, nearly three months after the
         Motion for Summary Judgment was fully briefed. Plaintiffs seek to introduce a press release
         related to a cooperative agreement between the NYS Department of Environmental Conservation
         and the Saint Regis Mohawk Tribe, along with a map. Plaintiffs fail to explain how these
         documents are relevant to the issues involved in this litigation.



                   200 Old Country Rd., Suite 240, Mineola, N.Y. 11501   (516) 248-3302   Fax (516) 248-3313   www.ag.ny.gov
Case 2:18-cv-03648-SJF-SIL Document 87 Filed 02/05/20 Page 2 of 2 PageID #: 1765


                 These documents are not relevant to the issues in this case, where Plaintiffs
 explicitly claim they are uniquely free from complying with generally-applicable state fishing
 regulations; in fact, Plaintiffs do not assert that these proposed exhibits involve elver eels in any
 way. The documents appear to involve a separate tribe, occupying a separate area of the state,
 and encompassing a separate body of water. These proposed documents are devoid of context,
 such as geographic, historical, territorial, jurisdictional, and resource information.

                Plaintiffs have failed to explain the relevance of these proposed documents, or
 how they would inform this litigation in any way. They appear to be irrelevant to the issues
 involved in this action. State Defendants oppose this—the most recent—of Plaintiffs’
 inappropriate and untimely attempts to include irrelevant documents.

                  Thank you for your consideration.


                                                                          Respectfully submitted,

                                                                          /s/ Richard Yorke
                                                                          Richard Hunter Yorke
                                                                          Assistant Attorney General
                                                                          richard.yorke@ag.ny.gov
                                                                          Direct: (516)248-3323


 cc:     Counsel of record for Plaintiffs via ECF
         Counsel for County Defendants via ECF




       200 Old Country Rd., Suite 240, Mineola, N.Y. 11501   (516) 248-3302   Fax (516) 248-3313   www.ag.ny.gov
